         Case 5:18-cv-00737-DAE Document 25 Filed 02/27/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MANDI M. FUNK,                                   §
                                                 §
                  Plaintiff,                     §
                                                 §
vs.                                              §
                                                 §                  SA-18-CV-00737-DAE
TOLTECA ENTERPRISES, INC.,                       §
EQUIFAX INFORMATION SERVICES,                    §
LLC, EXPERIAN INFORMATION                        §
SOLUTIONS, INC.,                                 §
                                                 §
                  Defendants.                    §



                                             ORDER

       Before the Court in the above-styled cause of action is the Unopposed Motion to

Withdraw as Counsel [#24] filed by Marwan R. Daher, Omar T. Sulaiman, and Alexander J.

Taylor of Sulaiman Law Group, Ltd. The motion was referred to the undersigned on February

22, 2019 for disposition. By their motion, Plaintiff’s attorneys seek leave to withdraw as counsel

due to a fundamental disagreement regarding the execution of a settlement in this case. The

motion indicates that Plaintiff has not yet retained new counsel.

       IT IS THEREFORE ORDERED that the Unopposed Motion to Withdraw as Counsel

[#24] is set for a telephonic hearing at 1:00 p.m. on March 7, 2019.

       IT IS FURTHER ORDERED that at least one of Plaintiff’s attorneys, as well as

Plaintiff Mandi M. Funk, appear telephonically for the hearing. Defendants may attend the

hearing but are not required to do so. The parties are directed to contact the undersigned’s

courtroom deputy, Teresa Iracheta, at teresa_iracheta@txwd.uscourts.gov, for call-in

information. The use of speaker phones is prohibited during a telephonic appearance.


                                                 1
         Case 5:18-cv-00737-DAE Document 25 Filed 02/27/19 Page 2 of 2



       IT IS FINALLY ORDERED that if on or before March 6, 2019, Plaintiff retains new

counsel admitted to practice in the Western District of Texas, and the new counsel enters an

appearance, the Court will cancel the hearing.

       IT IS SO ORDERED.

       SIGNED this 27th day of February, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
